Case: 3:20-cv-00224-NBB-RP Doc #: 68-21 Filed: 02/02/21 1 of 2 PagelD #: 1435

OXFORD POLICE DEPARTMENT

Chief of Police
Joseph B, Bast

SPECIAL EVENT, PARADE, OR PUBLIC ASSEMBLY PERMIT

In accordance with City of Oxford Municipal Code, 2008-12, The City of Oxford Police
Department does hereby gtant the petitioner, permission to hold speaking event on the
following date(s), time(s), and location:

162-640, - Fees.

A nonrefundable fee of $25.00 to cover administrative costs of processing the permit shall be pald to
the City of Oxford by the applicant when the application is filed,

Name of Applicant: \fis it OxFova\

Address; 10} JACKS Kn fre : bast
Oxted, Ms 20066

Felephone: (gly - 22- LUFT

Neme of Organization: SAME blo love

Adiress: SOML
Telephone: GAMA
Organization Director: YA Ww tans

Telephone: (giyl-L91 Quake |

On Site Contact Person:
Name: Kiyyruy Fevig Wane Andrews
Telephone: (9¢2-UOl- ozo} AD \- 2.371 — A044 |

Requested Date(s): CAtwwilay Avg . ®, WYO
Requested Time(s): Opn - NSO —m
Requested Location(s); Oty HAW Plate

Type of Event: hy-ts (ravual Pwjection of avtwne ACM yownied
by Atiughic MuAsiAnvy

  
Case: 3:20-cv-00224-NBB-RP Doc #: 68-21 Filed: 02/02/21 2 of 2 PagelD #: 1436

Designation of any Public Facilities and/or Equipment to he ulilized: ly tcanvied. ai nd)

GALL nf ie fv \MA-in-

‘ir Route Information, Start to Finish:

- Spacing Intervals to be maintained between units of such parade or assembly: | fe
None

Area/Width of Street, Sidewalk, or Public Area to be used by event: N) lr
Expected Number of Participants and/or vehicles, animals, ete: \,e5¢ aay \D

Number of expected Spectators: WO NWVL Yan BD ar owe RAG

Assembly Point end time of Participants:

ty Hall Pla | Plate, —Time TBD w Viert oyfud gop
Description of any type of recording equipment, signs, banners, attention getting
devices to be used for the ev.

Vigen\e Onn by amin oN)

Special Detail Instructions:

Wade nt. Anelto W.G0.am

Applifant te Time

 

Permit Approved By:

 

 

Chief of Police Date Time

Copies Ta:

___JMayor
___City Attorney
__Five Chief
___City Engineer
___ Other

Attachments:
